Citation Nr: 1143413	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-23 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbar spine degenerative disc disease (a back disability).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right lower extremity radiculopathy, as secondary to a back disability.

4.  Service connection for a right hip disability, as secondary to a back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2011, the Board sought an expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in June 2011 from a specialist in orthopedics.  That opinion is associated with the claims file.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied service connection for a back disability.

2.  The evidence pertaining to the Veteran's back disability received since the December 2004 rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current back disability and right lower extremity radiculopathy had their onset during service and are etiologically related to his active service.

4.  The Veteran does not have a right hip disability.

CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for a back disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received since the December 2004 rating decision is new and material, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a back disability and right lower extremity radiculopathy, as secondary to a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for service connection for a hip disability, as secondary to a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

In December 2004, the RO denied service connection for a back disability.  The Veteran did not initiate an appeal of this decision and the decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

Notwithstanding the RO's decision to reopen the claim for service connection for a back disability, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

The RO appropriately provided the Veteran with a notice letter indicating the underlying basis for their December 2004 denial.  The RO informed the Veteran that his claim for service connection for a back disability was denied because there was no evidence linking his current back disability to his service.  Based on this denial, in order to reopen his claim for service connection for a back disability, the record must show the receipt, since the December 2004 final disallowance, of non-redundant and non-cumulative evidence establishing that the claimed disability is related to active service.

Since the December 2004 final disallowance, the Veteran provided private treatment records of his back, including a favorable private opinion establishing a nexus between his current back disability and radiculopathy and his service.  The Veteran also underwent a VA examination of his back in March 2009.  In April 2011, the Board requested a VHA expert opinion regarding the etiology of the Veteran's current back disability, right lower extremity radiculopathy, and hip condition.  That opinion has been associated with the record.

This evidence submitted after the final disallowance in December 2004 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Indeed, the evidence, specifically the VHA medical opinion, contributed to a more complete picture of the circumstances surrounding the origin of his condition.

In summary, new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a back disability and his claim is reopened.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Having found that the claim should be reopened, the Board will now address the merits of the Veteran's claim for service connection for a back disability.  As the evidence pertaining to service connection for right lower extremity radiculopathy, as secondary to a back disability is identical, the Board will discuss this issue simultaneously.

A service treatment report from August 1977 indicated that the Veteran had lower back pain as a result of a strain while lifting a heavy object.  The Veteran's back was tender and treated with a whirlpool and Robaxin.

Another service treatment report indicated that in August 1982, the Veteran was seen for shooting pains going down the back of his right hip and down the back of his leg since the day prior to being treated.  These pains occurred after working and being in a squatting position for a prolonged period.  Upon examination, there was no evidence of trauma.  The service treatment report indicated that muscle strength and range of motion were normal, and right patellar reflex was decreased in comparison to the left.  At that time, the Veteran was assessed with sciatica versus muscle strain and was given aspirin and bedrest for 24 hours.

The service treatment report from the next day indicated that the Veteran "had no complaints of pain today."  Upon examination, muscle strength and range of motion were normal, neruosensory was normal, and patellar reflex was normal, bilaterally.  The Veteran was assessed with a normal examination and returned to work.

Post-service, the Veteran visited an emergency room in November 1985 where he was seen after slipping on the ice the previous day.  He had a strain of the right hip and complained of right buttock pain with no radiation.  Importantly, however, the diagnosis was right buttock muscle strain (no diagnosis of the right hip).

The Veteran was seen in February 1996 for slipping and twisting his back coming off of a diesel truck at work.  The Veteran complained of pain in the right lower back but denied any buttock or leg pain, weakness, or numbness.  However, it was noted that the Veteran "does have a past history of occasional back strains that were relatively minor."  At that time, the Veteran was assessed with having a low back strain.  He was given a work release for the next couple of days.

In August 2002, the Veteran was seen for neck and back pain following a motor vehicle accident, which occurred two months prior.  The Veteran reported that "his neck feels better."  The Veteran was assessed with having myalgia and arthralgia but it is unclear whether the myalgia and arthralgia involved the low back.

Approximately one year later, in August 2003, the Veteran was seen for persistent low back pain, which had been occurring off and on for the previous six months.  At that time, the Veteran was having pain more in the left buttock radiating down the leg.  He was diagnosed with sciatica and was given an injection into the left sciatic notch.  

Numerous times, throughout 2003, the Veteran was seen for the same complaints.  Indeed, the Veteran was again seen with sciatica of the right lower leg in December 2003.

In a March 2004 treatment report, the Veteran was treated for chronic low back pain.  It was also noted, in the report, that the Veteran had a history of degenerative disc disease.

Another treatment report from May 2004 indicated that the Veteran was seen for exacerbation of low back pain for the previous four to five days.  

An MRI, which was taken in January 2008, revealed moderate disc protrusion, L4-5, eccentric to the right lateral recess, minimal disc protrusion and slightly extended to the right side, L5-S1, and moderate hyertrophic facet disease, bilaterally.

In March 2008, the Veteran underwent surgery for a lumbar diskectomy.  At that time, his diagnosis was a lumbar herniated disc, right L4-5.

Lay statements are also of record.  Specifically, the Veteran's friend, "G.P.," stated, in a September 2008 letter, that he witnessed the Veteran's injury in basic training in 1974.  In addition, the Veteran's spouse submitted a letter in October 2008, which stated that as long as she had known the Veteran, he has had problems with his low back, especially on the right side since 1983.  In this regard, the Board notes that the Veteran's friend and his spouse can attest to factual matters of which they had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Currently, the Veteran is diagnosed with degenerative disc disease of the lumbar spine with right-sided radiculopathy.

In December 2008, the Veteran's treating physician, Dr. "W.B.," submitted a letter regarding the Veteran's low back disability.  In his letter, Dr. W.B. indicated his review of the Veteran's service treatment reports, including his in-service low back injuries.  He noted that the Veteran had several lumbar injuries with early onset of radicular symptoms in the right hip and leg, dating back to 1982, while he was in the military.  As a result, Dr. W.B. opined that these in-service "injuries certainly have accelerated lumbar spine degenerative [disc] disease and ultimately [the Veteran] required a lumbar dikectomy."

In March 2009, the Veteran underwent a VA examination of his spine.  There, upon review of the Veteran's entire medical record, the examiner opined that "it is less likely as not, less than 50 [percent] probability that [the Veteran's] current lumbar spine degenerative [disc] disease and radiculopathy is secondary to military service."  The examiner explained that the Veteran did have a few episodes of back pain and one episode of right-sided leg pain in service.  However, the examiner noted that these problems appeared to have resolved and appeared to be short-term muscle strains.  The examiner further noted that the Veteran had several more injuries to his back post service, some of which were more traumatic in nature than those in service.  It appeared, to the March 2009 examiner, that the episodes in service were relatively minor and short-lived.  Thus, with the evidence of other injuries, post service, as well as the Veteran's career requiring quite a bit of lifting, the examiner concluded that the Veteran's current low back disability was not related to service.

Based on these two, competing opinions, both provided by physicians, the Board requested a VHA opinion from an orthopedist to resolve these conflicting medical opinions.  In June 2011, a VHA medical opinion was provided by an orthopedic surgeon.  

In his medical opinion, the VHA examiner indicated his complete review of the Veteran's claims file.  He first noted that the Veteran's medical record clearly delineated a typical picture of progressive lumbar disc disease with periods free of symptoms and with episodes of exacerbation.  He indicated that it is generally medically accepted that this condition can certainly be aggravated and its progression accelerated with lifestyle.  The VHA examiner also noted that in active service, the Veteran was seen medically for symptoms that are quite consistent with bouts of low back pain and nerve root irritation with radiation of pain going down the right leg.  He explained that the telling finding, at that time, was that the patella reflex was found to be diminished in comparison to the contralateral side.

As such, the VHA examiner opined that "[t]he record is plain with [its] documentation that the [Veteran] from the time of his military service to this point in time has had symptoms in the back and in the right lower extremity consistent with the condition of discogenic disease of the lumbar spine with progression to a nerve root impingement resulting in radicular pain into the right leg.  It is at least as likely as not that the condition was either caused or incurred while the [Veteran] was on active duty."  He further noted that "[i]t cannot be denied that the physical demands of military life is strenuous and by extension that the demands on [the Veteran's] lumbar spine was strenuous."

In his opinion, the VHA examiner explained that the two terms (degenerative lumbar disc and radiculopathy) are related in that a radiculopathy going down one of the lower extremity is just simply a manifestation of progression of the lumbar disc disease.  As such, he opined that "the conditions of a low back condition and an extremity radiculopathy are basically extensions of one from the other and in a sense are just different parts of the same diagnosis and therefore are inseparable from one another."  Effectively, the VHA examiner concluded that the Veteran's back disability "resulted in a right leg radiculopathy."

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In this case, the record contains three medical opinions (2 favorable and 1 unfavorable) which address whether the Veteran's current back disability and right lower extremity radiculopathy are related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433.  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds that the favorable medical evidence (the opinion from the Veteran's private physician Dr. W.B. and the VHA expert opinion) clearly outweigh the unfavorable opinion rendered by the March 2009 VA examiner.  Specifically, the VHA examiner, a specialist in orthopedics, established the requisite nexus between the Veteran's current back disability with right lower extremity radiculopathy and his active service.  He provided a detailed explanation for his conclusions with the Veteran's entire medical history in consideration.  Indeed, the probative value of the VHA examiner's medical opinion far outweighs that of the March 2009 VA examiner as the opinion was based on a medical expert's examination of the Veteran's medical history with his particular knowledge and expertise in analyzing the data as a staff orthopedic surgeon.

Based on the above, the Board finds that the elements for service connection for a back disability and right lower extremity radiculopathy, as secondary to a back disability are satisfied.  The evidence reflects multiple in-service records of a back problem and right lower extremity shooting pain, a current back disability with right lower extremity radiculopathy, and two medical opinions related those current disabilities to his active service.  As such, service connection for a back disability and right lower extremity radiculopathy, as secondary to a back disability is warranted.

The nature and extent of the Veteran's back disability and right lower extremity radiculopathy related to service are not before the Board at this time.

Hip Disability

As noted above, a service treatment report from August 1982 indicated that the Veteran complained of shooting pains down the back of his right hip and leg associated with a back strain incurred the previous day.  At that time, he was assessed with sciatica.  

In post-service treatment reports, the Veteran consistently complained of pain in his right hip.  He injured his right hip in November 1985 but at that time, he was diagnosed with a right buttock muscle strain.  While the Veteran is competent to state that he experiences pain, in this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

During the March 2009 VA examination, the examiner indicated that there was "no actual hip disorder" and explained that the pain in the Veteran's right "hip" is actually the radiation of the pain down to the buttock from the right lower extremity radiculopathy (which has been service-connected above).

Indeed, the June 2011 VHA examiner clearly explained that the term "hip" is a medical reference to the femoral acetabular joint and has nothing to do with the lumbar spine.  Thus, he concluded that the term "hip disorder" should not be used unless the femoral acetabular joint is involved, which he also determined was not the case here.  In short, the VHA examiner indicated that the Veteran's medical records did not reflect any diagnosis of the femoral acetabular joint.

Importantly, in this case, there is no evidence of record of a current right hip disability.  Since the record is absent for any objective evidence that the Veteran currently has a right hip disability, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1131.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a right hip disability during the claims period, that holding is inapplicable.

To the extent that the Veteran contends that he currently has a right hip disability and that this condition is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of a right hip condition and the relationship between his claimed disability and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnosis and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent evidence of the diagnosis or cause of the claimed disability.

With regard to any statement the Veteran may have made regarding the question of whether he has a right hip disability, the Board must find that any such statement would be outweighed by what can only be described as a complete lack of medical evidence regarding a current right hip disability.  Indeed, two medical opinions (the March 2009 VA examiner and the June 2011 VHA examiner) clearly noted that the Veteran had no hip disability.

Parenthetically, however, the Board notes that while pain is not a disability as held by the Court, the Veteran's hip pain, which has been noted in service and in post-service medical records, has already been contemplated by the award of service connection for right lower extremity radiculopathy as a manifestation of that disability.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a right hip disability, as secondary to a back disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability and that claim is reopened.

Entitlement to service connection for a back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to service connection for right lower extremity radiculopathy, as secondary to a back disability is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Service connection for a right hip disability, as secondary to a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


